 PROB 12C                                                                             Report Date: January 31, 2020
(6/16)

                                       United States District Court                                      FILED IN THE
                                                                                                     U.S. DISTRICT COURT
                                                                                               EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                                 Jan 31, 2020
                                        Eastern District of Washington                              SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Tawny M. Rhodes                           Case Number: 0980 2:11CR00141-SMJ-1
 Address of Offender:                              Washington 99205
 Name of Sentencing Judicial Officer: The Honorable Fred Van Sickle, Senior U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Salvador Mendoza, Jr., U.S. District Judge
 Date of Original Sentence: March 8, 2012
 Original Offense:           Possession with Intent to Distribute 100 Grams or More of a Mixture or Substance
                             Containing a Detectable Amount of Heroin, 21 U.S.C. § 841(a)(1), (b)(1)(B)(I)
 Original Sentence:          Prison - 92 months              Type of Supervision: Supervised Release
                             TSR - 60 months

 Resentence:                 Prison- 84 months
 (09/23/2015)                TSR- 24 months

 Revocation Sentence:        Prison: 8 months
 (03/19/2019)                TSR: 28 months
 Asst. U.S. Attorney:        Earl A. Hicks                   Date Supervision Commenced: October 9, 2019
 Defense Attorney:           J. Houston Goddard              Date Supervision Expires: February 8, 2022

                                          PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following condition of supervision:


Violation Number        Nature of Noncompliance

            1           Special Condition# 8: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: On January 31, 2020, Ms. Rhodes was in direct violation of special
                        condition number 8 by using heroin.

                        On October 9, 2019, Ms. Rhodes was given a copy of her judgment and her conditions of
                        supervision were explained to her. She signed her judgment stating she understood it in full.
Prob12C
Re: Rhodes, Tawny M.
January 31, 2020
Page 2

                      On January 31, 2020, the undersigned officer received information from a friend of Ms.
                      Rhodes stating he had found her “overdosed” in her room. He reported he had not heard
                      from Ms. Rhodes and decided to go to her clean and sober residence to check on her.

                      A roommate at the residence reported she was in her room. Ms. Rhodes’ friend knocked on
                      her door, but did not hear a response. The door was locked from the inside. He gained entry
                      to the room and found her on the floor with a needle in her mouth. He reported she appeared
                      to have overdosed. He immediately called 911 and Ms. Rhodes was taken to Sacred Heart
                      Hospital.

                      The undersigned officer spoke with a nurse at Sacred Heart Hospital and she reported Ms.
                      Rhodes was brought in on a suspected heroin overdose. She was currently in their emergency
                      room.

The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the offender to appear to
answer to the allegations contained in this petition.

                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:     01/31/2020
                                                                           s/Joshua D. Schull
                                                                           Joshua D. Schull
                                                                           U.S. Probation Officer

 THE COURT ORDERS

 [ ]      No Action
 [X]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      Other

                                                                           Signature of Judicial Officer

                                                                                  1/31/2020
                                                                           Date
